Citation Nr: 0330670	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for adenocarcinoma of the 
prostate, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1958 to June 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which decreased the veteran's 100 percent 
evaluation to 10 percent and assigned a May 1, 2002 
effective date.  

The Board notes that the veteran's claims for entitlement to 
service connection for erectile dysfunction and special 
monthly pension based on loss of a creative organ were 
denied in a November 2001 rating action.  The veteran's 
claims for entitlement to special monthly compensation based 
on aid and attendance/housebound was denied in a March 2001 
rating action.  Those rating decisions are considered final 
and are not in appellate status because no notice of 
disagreement was received from the veteran for those issues.  


REMAND

In his substantive appeal received in August 2002, the 
veteran reported relevant treatment by "Dr. Douglas" and 
that he was scheduled to undergo a colonoscopy at Bethesda 
Naval Medical Center later that month.  The veteran was 
apparently referring to treatment by Robert M. Douglas, at 
the National Naval Medical Center.  The claims folder 
contains no records of treatment at this facility subsequent 
to January 2001.  VA is required to seek relevant treatment 
records in the custody of any Federal department or agency 
that the claimant adequately identifies.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002).

The vetran also reported in his substantive appeal that his 
symptoms had worsened beginning in May 2002.  The veteran is 
entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The Board notes parenthetically that the RO 
provided this notice to in a letter dated in December 2001.  
In accordance with the provisions of 38 U.S.C.A. § 5103(b) 
(West 2002), the veteran was advised that he had one year to 
submit to provide additional evidence.

However, the VCAA letter did not notify the veteran of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that was necessary to substantiate 
his claim.  The notice was deficient because VA failed to 
specifically inform the veteran of which portion, if any, of 
the evidence was to be provided by the veteran and which 
part, if any, VA would attempt to obtain on behalf of the 
veteran.  While no response was received from the veteran to 
the December 2001 notice letter, nevertheless VA failed to 
meet its obligations to notify the veteran of the evidence 
needed to substantiate his claims and of who was responsible 
for obtaining what evidence.

Additionally, in his August 2002 substantive appeal, the 
veteran reported having rectal bleeding and blood in his 
stool on a regular basis requiring the use of absorbent 
material.  He also reported having urinary frequency voiding 
intervals of between 2 and 3 hours and awaking to void 2 
times per night.  He noted that he was to undergo a 
colonoscopy in August 2002, however, those records have not 
been associated with the claims file.  The RO should obtain 
any recent treatment records for residuals of prostate 
cancer and should schedule the veteran for a VA examination 
to assess the severity of the veteran's current disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
her claim in accordance with the 
requirements of that act and applicable 
court decisions.

2.  The RO should take all necessary steps 
to obtain records of the veteran's 
treatment for prostate cancer or other 
genitourinary problems at the National 
Naval Medical Center in Bethesda, Maryland 
from January 2001 to the present.  

3.  Make arrangements with the appropriate 
VA medical facility for the appellant to 
be afforded a genitourinary examination to 
evaluate the current severity of prostate 
cancer or its residuals.
Make the claims folder available to the 
examiner for review.  The examination 
report should reflect that such a review 
was made.
The examiner should determine the nature 
and severity of the veteran's service-
connected adenocarcinoma of the prostate.  
All necessary tests and studies should be 
performed.  The examiner should state 
whether the veteran has any current 
malignancy.  Also, the examiner should 
comment on the nature and severity of the 
veteran's postoperative prostate gland 
residuals, to include daytime voiding 
interval, and awakening to void at night.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




